Order issued: September        1~ , 2012




                                                    In The
                                        C!rnurt nf l\ppeals
                             llitfth, 1!listrid nf wexas at mal las
                                            No. 05-12-00482-CV


                                     TENNA R. ADAMS, Appellant

                                                       v.
                                WELLS FARGO BANK, N.A., Appellee


                            On Appeal from the County Court at Law No. 3
                                        Dallas County, Texas
                                Trial Court Cause No. CC-11-08457-C


                                                  ORDER
        By order dated August 7, 2012, the Court ordered Janet Wright, Official Court Reporter of County Court

at Law No. 3 of Dallas County, Texas, to file either: (l) the reporter's record; (2) written verification that no

hearings were recorded; or (3) written verification that appellant has not requested or made payment arrangements

for the record. We cautioned appellant that if we received verification of no request, we would order the appeal

submitted without the reporter's record. See TEX. R. APP. P. 37.3(c). On August 10,2012, the Court received a

letter from Ms. Wright informing.the Court that she did not receive a request to prepare the reporter's record.

        Accordingly, we ORDER the appeal submitted without the reporter's record. Appellant's brief is due

THIRTY DAYS from the date of this order.